Citation Nr: 1810457	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-03 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating for ischemic heart disease from in excess of 
10 percent from July 1, 2001 to April 29, 2003 and from November 1, 2003 to February 22, 2010 (excluding periods of 100 percent ratings from April 1, 2001 to June 30, 2001 and April 30, 2003 to October 31, 2003); and in excess of 60 percent disabling from February 23, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for ischemic heart disease and assigned an initial 100 percent from April 11, 2001, 10 percent from July 1, 2001, 100 percent from April 30, 2003, 10 percent from November 1, 2003, and then 
60 percent from February 23, 2010.

A request for a videoconference hearing made in his December 2012 substantive appeal was withdrawn in a June 7, 2017 statement after a hearing was scheduled for June 12, 2017.  Thereafter the hearing was rescheduled for August 2, 2017 but the request is again withdrawn after the Veteran failed to respond to a call in July 2017 reminding him to attend the hearing.  See 7/26/17 Report of Contact.  Thus, the Board finds that his hearing request is considered withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that developmental and due process issues require a remand in this matter.  In a January 2018 brief the Veteran's representative requested a current 
VA examination by a cardiologist to ascertain the severity of his heart disability, with testing to establish current METs levels.  The representative argued that the Veteran's most recent diagnostic testing was in 2011, which established his METS at 10.1.  The Board notes that the Veteran was last examined in September 2016 with an interview based METs test issued.  However the most recent diagnostic tests reported in this examination included nuclear stress testing in September 2011, angiogram in October 2011 and EKG in January 2013.  Given the January 2018 brief which raises the amount of time since certain diagnostic tests were done that were considered by the September 2016 VA examination for his heart disability and the possible increase in severity since last examination, reexamination is needed to fully and fairly evaluate the conditions on appeal.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability. . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).  

Additionally, since the most recent adjudication in the March 2017 supplemental statement of the case, a large volume of VA records (785 pages) has been submitted and associated with the claims file in March 2017.  These records include some reports that appear pertinent to this increased rating case, including recent cardiology testing done in July 2017 (see 785 pg. CAPRI in VBMS 6/28/17 from pg. 1-9).  It is not apparent from review of prior adjudications that these records were available for review at the time of such adjudications.  

The Veteran has not waived consideration of such evidence.  The Board notes that Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 provides for an automatic waiver of initial AOJ review of evidence submitted by a Veteran or his or her representative where a substantive appeal is filed on or after February 2, 2013, unless the claimant or the claimant's representative request in writing that the AOJ initially review such evidence.  38 U.S.C. § 7105(e)(1).  However, such is not the case here as the Veteran or his representative did not submit such evidence to VA.  

Here, as noted above, a significant volume of additional evidence was obtained after the most adjudication on appeal.  Further this evidence does include some test results that are now current including a June 27, 2017 myocardial perfusion test (which does not include METs level).  Thus re-examination by an examiner is indicated to include review of these recent test results, as well as the rest of these records as well as performing any additional testing indicated.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources. 

2.  After the above records development has been accomplished, then afforded the Veteran a VA cardiovascular examination to determine the severity of his service-connected ischemic heart disease.  Any necessary tests and studies must be completed, to include METS testing.  If METS testing is not indicate, then explain why.  The electronic claims file is to be made available to the examiner, to include notation and review of the evidence to include pertinent medical evidence from the 785 pg. CAPRI in VBMS 6/28/17 including the recent cardiac tests done in June 2017 (see pg. 1-9).  

3.  After the completion of the above and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


